Griffin Smith, Chief Justice, dissenting. If the court had jurisdiction, the power to act must have been acquired in a timely manner, attended by procedural propriety. Then why say that we do not pass on these questions f The point is emphasized because in affirming the judgment the trial Court’s jurisdiction is necessarily recognized. The record discloses that some of the cost items in controversy were approved, while others were disallowed. Since jurisdiction cannot be conferred by consent, the judgment comes from a Court, or it doesn’t. Furthermore, we had previously told the litigants that McOourtney’s right to question the cost bill was in the Supreme Court. At a time when jurisdiction of parties and subject-matter was in Circuit Court appellant sought to avoid payment of cost items he regarded as excessive. By petition for a writ of mandamus here he asked that the Greene Circuit Clerk be required to make the record available and tendered a bond for $150. In a per curiam order of February 21,1949, the relief was denied, a statement being that “any allegation of overcharge may be considered by this Court upon appropriate motion to retax the cost.” The motion was not made, but the appeal, McCourtney v. Ellington, 215 Ark. 539, 221 S. W. 2d 410, was disposed of June 20th when the judgment was affirmed. Following issuance of our mandate, McCourtney filed his motion in Circuit Court, notwithstanding our specific holding that the controversy was referable to this jurisdiction. The appeal had not been filed at the time this motion was made, so of course the trial Court had not lost jurisdiction if the judgment term had not expired. It is not necessary to cite authority in support of the proposition that, with the exception of power to enter an order mime pro tunc, jurisdiction is lost by the trial Court when an appeal is taken. If the judgment or decree is reversed, or if some modification requires remand, the trial Court again acquires jurisdiction. Hence, when Mc-Courtuev perfected the appeal following our order of February 21, his procedure had been made certain. The cases cited in the majority opinion deal with jurisdiction. In Buchanan v. Parham Judge McCulloch said that a Circuit Court judgment awarding costs in an election contest was void for want of statutory authority. On the question of appeal costs, it was said that Circuit Court had no power to assess them. The remedy available to Circuit Clerk Parham “ . . . for the collection of his fee for making the transcript, which constituted a part of the costs of the appeal adjudged against [the appellant] Buchanan, is by enforcement of the judgment of this Court.” In Cain v. CarlLee the principal matter was this Court’s right to adjudicate a controversy involving alleged overcharges by the trial court stenographer. It was held that the stenographer was the agent of the trial Court. The Clerk of the lower Court, says the CarlLee opinion, in making the transcript of the record for certification on appeal, “acts as the officer of this Court, and is under our control; therefore this Court has authority to tax or retax such costs.” Bearing in mind that the case at bar involves a motion in the trial Court to retax the cost after an appeal had failed, and in circumstances where there had been no remand, the rule laid down by Mr. Justice Butler in the Jones Construction Company case is enlightening. In explaining the CarlLee case it was said that this Court had “impliedly recognized the right of the appellee to have the costs reduced even after remand of the case to the Circuit Court” if that right should be asserted within a reasonable time. But the difference between the Carl-Lee controversy and the case at bar is that McCourtney lost his appeal and there was no remand, while in the cited case the trial Court’s jurisdiction was reacquired when the cause was sent back with directions. Effect of the Jones Construction opinion is to say that a motion to retax costs that require judicial action should be made promptly, and where not made until after appeal has been taken, it is too late; but where the costs are fixed by statute and judicial action is not required to determine whether the Clerk’s demands are excessive, the procedure is treated as ministerial and the remedy may be invoked at any reasonable time. Here the costs were not definite and certain. The appellant contended that by reason of his own work in preparing the transcript, the appellee was without legal authority to say that fees were applicable to a Clerk-prepared transcript. The Court had to decide this question. Furthermore, the matter in controversy related to the appeal record, and the Clerk then acted “as the officer of this Court” — or so we said in the CarlLee case. Let us see what the practice has been. Childress v. Tyson, 200 Ark. 1129, 143 S. W. 2d 45, was decided July 8, 1940. October 28th of that year the appellant’s motion to retax the cost was considered by this Court. The bill was reduced from $766.30 to $443.81. The judgment in McCoy-Couch Furniture Mfg. Co. v. Zahringer (208 Ark. 581, 186 S. W. 2d 922) was affirmed April 23, 1945. A partial transcript had been filed by the appellant with a prayer for certiorari. The Clerk’s return was his admission that the transcript was ready, but that the appellant had refused to pay the fee bill. We directed that the transcript be filed when the appellant tendered into the registry of this Court the sum of $31.35 — the amount demanded by the Clerk. The parties later stipulated that the transcript cost should be $5.71. The difference of $25.64 was returned to the appellant. Tlie procedure was similar in Coley v. Westbrook, 208 Ark. 914, 188 S. W. 2d 141. The judgment was reversed June 11,1945. Tlie appellant tendered $40 to the Supreme Court registry — slightly more than the Clerk demanded — and asked for certiorari -to bring up the record. This Court found that the cost bill should be $11.45. On March 3, 1947, issues presented in Sumlin v. Woodson, 211 Ark. 214, 199 S. W. 2d 936, were decided. The appellee’s motion to retax costs was denied April 4, 2947, with the statement that the opinion contained an order affecting costs, hence the motion was in the nature of a petition for rehearing, and filed out of time. The effect of the majority opinion is to entertain the appeal and adjudicate rights in circumstances where we have formerly ruled to the contrary.